In an action for injunctive relief and for a judgment declaring, inter alia, that the defendants are required to comply with the provisions of the Village of Nyack Zoning Code in order to operate a State-approved residential drug treatment facility, the defendants appeal from an order of the Supreme Court, Rockland County (Meehan, J.), dated August 6, 1990, which, inter alia, granted the plaintiffs motion for an injunction preliminarily enjoining the defendants from operating a residential drug treatment facility at a specified location during the pendency of the action and denied their cross motion, in effect, for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the plaintiff’s motion for a preliminary injunction is denied, the defendants’ cross motion for summary judgment is granted, and the matter is remitted to the Supreme Court, Rockland County, for the entry of a judgment declaring that by virtue of the doctrines of preemption and inconsistency, the defendants cannot be required to comply with the provisions of the Village of Nyack Zoning Code in order to operate their State-approved residential drug treatment facility at the former Quality Inn building and site.
On February 2, 1990, the defendants, two not-for-profit corporations, applied to the New York State Division of Substance Abuse Services (hereinafter DSAS), pursuant to 14 NYCRR 1010.1 (a), for a license to operate a "drug free residential treatment program” at a location in the Incorporated Village of Nyack which formerly housed a "Quality Inn”. Upon being advised of this application, the plaintiff notified the defendants that the former Quality Inn was located in a C-2 General Commercial District, in which residential uses are not permitted (see, Incorporated Village of Nyack Zoning Code § 59-11 [B] [1]). The defendants, however, did not apply for a variance from the zoning ordinance, but did receive a certificate of approval from the DSAS to operate a "drug free residential substance abuse treatment program” at the Quality Inn location.
While the application to the DSAS was still pending, the Village commenced this action seeking a judgment declaring that the defendants’ intended use of the Quality Inn location is prohibited by the Village of Nyack Zoning Code, and *779seeking a permanent injunction against the operation of that type of facility until a variance and certificate of occupancy were obtained. The Village also moved for a preliminary injunction pending the outcome of the litigation. The Supreme Court granted the Village’s motion, and denied the defendants’ cross motion, in effect, for summary judgment dismissing the complaint, finding, based upon a 1975 case decided by the Appellate Division, Fourth Department (see, Matter of Ibero-American Action League v Palma, 47 AD2d 998), that compliance with the Village Zoning Code was required. The defendants appeal, and we reverse.
With the enactment of Mental Hygiene Law article 19, the New York State Legislature explicitly recognized that substance abuse is a major health problem which is increasing and which requires "prevention and early intervention efforts and other treatment capabilities across the state” (Mental Hygiene Law § 19.01 [a]). Thus, the Legislature declared it the policy of the State "to conduct coordinated research and to develop program [sic] to further the prevention and early detection of * * * substance abuse and substance dependence and to develop a comprehensive system of services to serve the full range of needs of * * * substance abusers and substance dependent persons” (Mental Hygiene Law § 19.01 [b]). To effectuate this policy the Legislature created the Division of Substance Abuse Services, which is charged with the power and duty to "inspect and approve or disapprove the facilities of and the services provided by substance abuse programs” (Mental Hygiene Law § 19.07 [b] [5]), as well as the responsibility of promulgating regulations "establishing procedures for granting and denying such approval” (Mental Hygiene Law § 23.01 [a] [1]). Those regulations are embodied in parts 1010 through 1030 of title 14 of the Official Compilation of Codes, Rules and Regulations of the State of New York. A recurrent theme therein is "that, wherever practical, substance abuse clients should receive treatment and other services in the community in which they live” (14 NYCRR 1010.4 [b] [3]). The approval and review procedures set up by the DSAS require compliance with the State Environmental Quality Review Act (see, 14 NYCRR 1010.4 [a] [1]), but, unlike the State regulations applicable to the Ibero-American case, which was relied upon by the Supreme Court herein, they do not require compliance with applicable local laws and zoning ordinances. Moreover, to require such compliance judicially would clearly impose additional restrictions on rights granted by State law and thereby "tend to inhibit the operation of the State’s *780general law and thereby thwart the operation of the State’s overriding policy concerns (New York State Club Assn. v City of New York, [69 NY2d 211], at 217, 221; Consolidated Edison Co. v Town of Red Hook, 60 NY2d 99, 108, supra; see also, Floyd v New York State Urban Dev. Corp., 33 NY2d 1, 7)” (Jancyn Mfg. Corp. v County of Suffolk, 71 NY2d 91, 97; see also, People v Town of Clarkstown, 160 AD2d 17, 21). Thus, under the doctrines of preemption and inconsistency, the defendants may not be required to comply with the Village of Nyack Zoning Code in order to operate this State-approved residential substance-abuse treatment facility at this State-approved location, and are entitled to a declaration to this effect. Brown, J. P., Harwood, and Miller, JJ., concur.